Case 2:19-cr-00695-KSH Document 16 Filed 11/16/20 Page 1 of 2 PagelD: 43

PROB LA
(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Sabor Gordon . Cr.: 19-00695-001

PACTS #: 6154941

Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/25/2020

Original Offense: Count One: Bribery of Public Officials and Witnesses, 18 U.S.C. §§ 201(b)(2)(A) and
(C).

Original Sentence: 3 years probation

Special Conditions: Substance Abuse Testing/ Treatment, Location Monitoring Program (6 months),
Community Service 250 Hours, Financial Disclosure, Life Skills Counseling, Education/Training
Requirements, Mental Health Treatment, and No New Debt/Credit.

Type of Supervision: Probation Date Supervision Commenced: 02/25/2020
NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The offender has violated the mandatory supervision condition which states
‘You must not commit another federal, state, or local crime.'

On October 31, 2020, Newark Police Department issued Gordon a motor
vehicle summons for driving after driver’s license is suspended or revoked.
The charges remain pending.

U.S. Probation Officer Action:

Gordon reported that he was unaware that his license had been suspended and he would take immediate
action to correct the issue. The probation office will continue to monitor Gordon’s supervision activities
and will notify the Court as deemed necessary.

Respectfully submitted,

SUSAN M. SMALLEY, Chief
U.S. Probation Officer

Shannan Dadkhva

By: SHANNAN P. DASILVA
U.S. Probation Officer
Case 2:19-cr-00695-KSH Document 16 Filed 11/16/20 Page 2 of 2 PagelD: 44

Prob 12A ~ page 2
Sabor Gordon

 

/ spd

APPROVED:

“Cla Mantineg 11/12/2020
ELISA MARTINEZ Date

Supervising U.S. Probation Officer
Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

s/ No Formal Court Action to be Taken at This Time (as recommended by the Probation Office).

T™ Submit a Request for Modifying the Conditions or Term of Supervision

f™ Submit a Request for Warrant or Summons
’ Other 0) a

Lat. tou
3 | < Se st” 5 Fadl em
Ce Dost a aaniet me

ca £ pee AP oe ge i

Lae Brad : € q

  

 

\ Signature of Judicial Officer

1( IB 20

 

Date
